Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-4 and 21-22 are currently pending in this application. Claim amendments filed January 21, 2021 indicates claims 5-20 as canceled, claim 1 as amended, and claims 21-22 as new.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(a) rejections:
Applicant’s remarks filed 01/21/2021 at p.7-8 have been fully considered but are persuasive.  The support for claims 7 and 8 can be found on page 20, lines 1-6 and page 21 lines 24-29 and page 22 lines 1-8.
With respect to 35 U.S.C. §103 rejections:
	With respect to claims 1-4, the claim amendments filed 01/21/2021 have included the allowable subject matter of claim 7 into claim 1, therefore the rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathon P. Western on March 4, 2021.
The application has been amended as follows: 
Cancel claim 22.


Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Vasseur et al. (US 2017/0279836) teaches an apparatus (device routers 110 of fig.1 and par.0019), a tangible, non-transitory, computer-readable medium storing program instructions (par.0107) that cause a device in a network (device routers 110 communicate across network 130 of fig.1 and par.0019) to execute a method (methods of figs.9-11) comprising: one or more network interfaces to communicate with a network (device 200 with network interfaces 210 communicate to/from network, fig.2); a processor (processors 220) coupled to the network interfaces (coupled to network interfaces 210, fig.2) and configured to execute one or more processes (methods of figs.9-11); and a memory (memory 240, fig.2) configured to store a process executable by the processor (store processes 242-249 being executed by processors 220, fig.2), the process when executed operable to: receive data regarding a plurality of predefined health status rules that evaluate one or more observed conditions of the network (receive data regarding network monitoring process 1110, fig.11; data regarding the operating conditions of the network, par.0039, data include traffic information or traffic pattern in the network, par.0100); train, using the data regarding the plurality of health status rules for the network, a machine learning-based classifier to generate predictions regarding outputs of the health status rules (feature data 436/450 are attributes that capture the characteristics of the network traffic are used by learning machine 402/404 to predict a traffic profile, par.0046 and par.0055; learning machines 404/406/402 with model M where data are classified into two classes where learning process adjust the parameters to minimize misclassification and after learning, the model M can classify new data, par.0043, par.0067); adjust the machine learning-based classifier based on feedback associated with the generated predictions, wherein the feedback associated with the generated predictions comprises a quality of service metric for at least a portion of the network (corrective measures performed via closed loop controller 408 with allowed feedback for updated prediction, par.0066, with dynamically generate new Quality of Service parameters 420 to change bandwidth percentage allocations to different classes or change the class of service for applications, par.0067; collection of 

Porikli (US 8,385,632) teaches a machine learning-based classifier (Porikli: fig.2; Vasseur: figs.4A-B); retraining the machine learning-based classifier using a negative example of the rule to adjust the predictions of the classifier that are associated with the particular rule (classifier is applied to model to select negative examples, col.2 lines 52-53 and fig.2; negative examples are added to retraining classifier and repeated until desired accuracy level reached, col.3 lines 9-11 and fig.2; active selection of negative examples, fig.2, iteratively queries for a label on selected unlabeled examples via user feedback and append to training where classifier retrained during each repeated process until a desired accuracy level is reached, col.3, lines 44-50); and wherein the process when executed is further operable to: receive an indication of a newly defined health status rule (Porikli: new training data 240 applied to retraining the classifier 250, fig.2); and adjust the machine learning-based classifier to generate predicted outputs of the newly defined health status rule (Porikli: new training data with active selection of negative examples applied to retraining the classifier 250, fig.2).

	Vasseur and Porikli taken alone or in combination, fails to disclose or render obvious the subject matter of: “wherein adjusting the machine learning-based classifier based on feedback associated with the generated predictions comprises: determining, 

Allowable Subject Matter
Claims 1-4 and 21 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method comprising: receiving, at a device in a network, data regarding a plurality of predefined health status rules that evaluate one or more observed conditions of the network; training, by the device and using the data regarding the plurality of health status rules for the network, a machine learning-based classifier to generate predictions regarding outputs of the health status rules; adjusting, by the device, the machine learning-based classifier based on feedback associated with the generated predictions, wherein the feedback associated with the generated predictions comprises a quality of service metric for at least a portion of the network; and providing, by the device, an indication of one or more of the predictions regarding the outputs of the health status rules to a user interface, wherein adjusting the machine learning-based classifier based on feedback associated with the generated predictions comprises: determining, by the device, that none of the health status rules reflect the quality of service metric; identifying, by the device, a particular one of the health status rules as most related to the quality of service metric based on an output from the particular 
The primary reason for the allowance of claim 21 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method comprising: receiving, at a device in a network, data regarding a plurality of predefined health status rules that evaluate one or more observed conditions of the network; training, by the device and using the data regarding the plurality of health status rules for the network, a machine learning-based classifier to generate predictions regarding outputs of the health status rules; adjusting, by the device, the machine learning-based classifier based on feedback associated with the generated predictions, wherein the feedback associated with the generated predictions comprises a quality of service metric for at least a portion of the network; and providing, by the device, an indication of one or more of the predictions regarding the outputs of the health status rules to a user interface, wherein adjusting the machine learning-based classifier based on feedback associated with the generated predictions comprises: determining, by the device, that none of the health status rules reflect the quality of service metric; determining, by the device, that none of the health status rules are related to the quality of service metric based on the outputs of the particular health status rules; and retraining, by the device, the machine learning-based classifier to add a new classification regarding the quality of service metric.”
Claims 2-4 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2021/0056487, US 2019/0121350, US 2017/0279835, and US 2017/0019315.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        March 4, 2021